BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1st day of January, 2015, present Chief Justice TOM GRAY and Justice AL SCOGGINS and Judge MARTHA TRUDO

In the cause

No. 10-14-00380-CV

IN RE LOCHRIDGE-PRIEST, INC., BILLY JOE AKINS, DAVID AKINS, MARILYN AKINS, AND CHAPARRAL INSULATION, INC.

Original Proceeding

the following Judgment was entered on the 11[th] day of June, 2015:

"This cause came on to be heard on the joint motion of Relators Lochridge-Priest, Inc., Billy Joe Akins, David Akins, Marilyn Akins, and Chaparral Insulation, Inc. and Real Party in Interest, PJC Logistics, LLC., Individually and Derivatively on behalf of Lochridge-Priest, Inc.,  to dismiss the Petition for Writ of Mandamus, and the same being considered, because it is the opinion of the Court said motion should be granted; it is therefore ordered, adjudged and decreed that said motion be, and hereby is, granted.  It is further ordered, adjudged and decreed that the Petition for Writ of Mandamus be, and hereby is, dismissed.  It is further ordered that costs are taxed against the party incurring same."

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 519.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 11th day of June A.D. 2015.

SHARRI ROESSLER, Clerk

						By: _____________________________
							Nita Whitener, Deputy Clerk